Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160728
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re TERRELL                                                                                        Richard H. Bernstein
  ___________________________________________                                                          Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  ROBERT EDWARD TERRELL,
           Plaintiff-Appellant,

  v                                                                                    SC: 160728
                                                                                       COA: 350598
  KALAMAZOO CIRCUIT COURT,
             Defendant-Appellee.
  ___________________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Within 21 days of the date of this order, appellant shall pay to the Clerk of the
  Court the initial partial filing fee of $20.00; submit a copy of this order; and refile the
  copy of the pleadings returned with this order. Failure to comply with this order shall
  result in the dismissal of this application.
          If appellant timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in the amount of 50 percent of the deposits
  made to appellant’s account until the payments equal the balance due of $355.00. This
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) appellant shall not file a new civil action or appeal in
  this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2019
           izm
                                                                               Clerk